Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Johnson on 2/16/21.
8. (Currently Amended) The server of claim 7, wherein the processor is configured with processor-executable instructions to perform operations such that: the seller goal is a yield on the contract for purchase of the item; the extreme limit parameters are one or more of a maximum possible period payment, a maximum available term length, and a customer payment to income ratio; and the seller constraint is one or more of a minimum down payment, a maximum down payment, a minimum period payment, a maximum period payment, a maximum term, a minimum term, a maximum annual percentage rate (APR), and a minimum APR.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a 
In particular, a remarkable prior art is US 2013/0104079, Yasui, which discloses an interface that modifies the first element based on a selection of the second element.  See the progression of Figures 3A-3C.  This would be properly combinable with the cited art as a modification for the purposes of an efficient and simplified user location of the GUI as taught by Yasui.  However, in locking the first element as the amended claims now recite, such a modification to the cited references and Yasui would break the method of operation of Yasui which modifies the first element rather than lock the first element and therefore would not lead to a proper modification.  
Another remarkable art is US 9,436,380, Chmielewski, which discloses a radial menu, but does not teach the modification of the first element as a result of the second element.  

With regard to the 101 rejection, applicant recites a particular GUI that changes based upon specific changes to the various elements and is therefore eligible under Trading Technology Inc. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684